Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 1 of 39   PageID #: 1




 ANTHONY “T.J.” QUAN                       7903
 THE QK GROUP LLLC
 Pacific Guardian Center-Makai Tower
 733 Bishop Street, Suite 2525
 Honolulu, Hawaii 96813
 Phone: (808) 358-7345
 Email: tjquan@qkgrouplaw.com


 GEOFFREY M. WYATT              [D.C. 498650]
 (Pro Hac Vice forthcoming)
 NICOLE M. CLEMINSHAW [D.C. 888314401]
 (Pro Hac Vice forthcoming)
 ANDREW C. HANSON            [D.C. 888273742]
 (Pro Hac Vice forthcoming)
 ZACHARY W. MARTIN           [D.C. 888304074]
 (Pro Hac Vice forthcoming)
 1440 New York Avenue N.W.
 Washington, D.C. 20005
 Phone: (202) 371-7000
 Email: geoffrey.wyatt@probonolaw.com


 VANESSA WILLIAMS                 [Guam 1101]
 (Pro Hac Vice forthcoming)
 Law Office of Vanessa Williams P.C.
 414 West Soledad Avenue, GCIC Building,
 Suite 500
 Hagåtña, Guam 96910
 Phone: (671) 477-1389


 PAMELA COLON            [U.S. Virgin Islands 801]
 (Pro Hac Vice forthcoming)
 Law Offices of Pamela Lynn Colon, LLC
 27 & 28 King Cross Street, First Floor
 Christiansted, Saint Croix, Virgin Islands 00820
 Phone: (340) 719-7100
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 2 of 39         PageID #: 2




 Attorneys for Plaintiffs
 RANDALL JAY REEVES,
 VICENTE TOPASNA BORJA,
 EDMUND FREDERICK SCHROEDER, JR.,
 RAVINDER SINGH NAGI,
 PATRICIA ARROYO RODRIGUEZ,
 LAURA CASTILLO NAGI, and
 EQUALLY AMERICAN


                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

 RANDALL JAY REEVES,
 VICENTE TOPASNA BORJA,
 EDMUND FREDERICK
 SCHROEDER, JR.,                               Civil No. 1:20-cv-00433
 RAVINDER SINGH NAGI,
 PATRICIA ARROYO RODRIGUEZ,
 LAURA CASTILLO NAGI, and
 EQUALLY AMERICAN,

                     Plaintiffs,

      v.

 SCOTT NAGO,
  in his official capacity as Chief
  Election Officer for the Hawaii Office
  of Elections,

 UNITED STATES OF AMERICA,

 MARK ESPER,
  in his official capacity as the
  Secretary of Defense,

 FEDERAL VOTING ASSISTANCE
  PROGRAM, and

                                           2
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 3 of 39           PageID #: 3




 DAVID BEIRNE,
  in his official capacity as Director of
  the Federal Voting Assistance
  Program,

                     Defendants.


                                   COMPLAINT

      Plaintiffs Randall Jay Reeves, Vicente Topasna Borja, Edmund Frederick

Schroeder, Jr., Ravinder Singh Nagi, Patricia Arroyo Rodriguez, Laura Castillo

Nagi (collectively, the “Individual Plaintiffs”) and Equally American Legal

Defense and Education Fund (“Equally American”), on personal knowledge as to

their own acts and upon information and belief reasonably formed after reasonable

inquiry as to the acts of others, hereby file this Complaint against Scott Nago in his

official capacity as Chief Election Officer for the Hawaii Office of Elections, Mark

Esper in his official capacity as the Secretary of Defense, David Beirne his official

capacity as Director of the Federal Voting Assistance Program, the Federal Voting

Assistance Program, and the United States of America (“Defendants”) and allege

as follows:

                           NATURE OF THE ACTION

      1.      This action concerns the federal Uniformed and Overseas Citizens

Absentee Voting Act, Pub. L. No. 99-410, codified as amended at 52 U.S.C. §§

20301 to 20311 (“UOCAVA”), and the Hawaii statutes implementing its


                                            3
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 4 of 39              PageID #: 4




requirements, known as the Uniform Military and Overseas Voters Act (“Hawaii

UMOVA”) and codified at H.R.S. §§ 15D-1 to -18, and the related administrative

rules promulgated by the Hawaii Office of Elections, H.A.R. §§ 3-174-1 to -23.

      2.     Pursuant to these laws, former Hawaii residents are allowed to

continue voting in Hawaii by absentee ballot for President and for voting

representation in the U.S. Senate and U.S. House of Representatives if they reside

in the Northern Mariana Islands (“NMI”), certain other insular territories, or in a

foreign country, but not if they reside in Guam, the U.S. Virgin Islands, American

Samoa, or Puerto Rico.

      3.     This disparate treatment violates the U.S. Constitution’s guarantee of

equal protection. Equal protection rights for residents of U.S. Territories are

guaranteed by either the Equal Protection Clause of the Fourteenth Amendment or

the equal-protection component of the Due Process Clause of the Fifth Amendment

to the U.S. Constitution. See Examining Bd. v. Flores de Otero, 426 U.S. 572, 600

(1976); Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663, 668 (1974).

      4.     Disparate treatment with respect to voting is an especially grievous

constitutional violation because voting is a fundamental right. As the Supreme

Court recognized in Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886), nearly one

hundred and thirty-five years ago, “the political franchise of voting” is a

“fundamental political right, because [it is] preservative of all rights.” And more



                                          2
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 5 of 39            PageID #: 5




than fifty-six years ago, the Supreme Court stated that “[n]o right is more precious

in a free country than that of having a voice in the election of those who make the

laws under which, as good citizens, we must live. Other rights, even the most

basic, are illusory if the right to vote is undermined. Our Constitution leaves no

room for classification of people in a way that unnecessarily abridges this right.”

Wesberry v. Sanders, 376 U.S. 1, 17-18 (1964). Yet former residents of Hawaii

who relocate to Guam, the U.S. Virgin Islands, American Samoa, or Puerto Rico

are not afforded this right with respect to the federal election for President or

voting members of Congress, even though they would be so enfranchised if they

relocated to anywhere else in the world, including the NMI.

      5.     As Congress itself recognized in enacting predecessor legislation to

UOCAVA, “the right to vote for national officers is an inherent right and privilege

of national citizenship,” H.R. Rep. No. 94-649, pt. 1, at 5 (1975), reprinted in 1975

U.S.C.C.A.N. 2358, 2362; and “American citizens outside the United States . . .

have their own Federal stake – their own U.S. legislative and administrative

interests – which may be protected only through representation in Congress and in

the executive branch,” id. at 7, 1975 U.S.C.C.A.N. at 2364. And as Rep. Al Swift

described it at the time of UOCAVA’s enactment, the law was intended to “protect

a fundamental right” retained by American citizens, “wherever in the world they

might be.” 132 Cong. Rec. 20,976 (1986) (emphasis added).



                                           3
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 6 of 39            PageID #: 6




      6.     The federal and state laws at issue violate the fundamental guarantee

of equal protection with respect to voting rights. Congress selectively extended the

franchise only to some disenfranchised U.S. citizens residing outside the States,

while denying it to others who are similarly situated. Under UOCAVA, States are

required to allow former state citizens residing outside the United States or in the

NMI to vote on an absentee basis in federal elections. But under the same law,

States are free to deny that right to similarly situated persons residing in the other

U.S. Territories overseas.

      7.     The Constitution does not permit Congress and the States to pick and

choose which voters living outside the States are able to maintain their right to vote

for President and voting representation in the U.S. House and Senate.

      8.     The discriminatory injury inflicted by these laws is aggravated by the

fact that UOCAVA and Hawaii law single out a narrow group of former state

residents for disfavored treatment: those who move to Guam, the U.S. Virgin

Islands, American Samoa, or Puerto Rico. Since 1898, residents of America’s

overseas territories have been improperly relegated to a form of second-class

citizenship based on the concern that these areas were populated by an “alien

races” differing in “religion, customs, laws, methods of taxation, and modes of

thought.” Downes v. Bidwell, 182 U.S. 244, 287 (1901). The discriminatory




                                           4
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 7 of 39            PageID #: 7




application of voting rights under UOCAVA and Hawaii law is an extension of this

injustice.

       9.    The residents of the Territories comprise a discrete and insular

minority that has been locked out of the political process by (among other things)

being denied the right to vote for President, Vice President and voting

representation in Congress. This political powerlessness has real implications for

the lives of U.S. citizens living in the Territories. As detailed below, these

Territories have a proud tradition of military service yet cannot vote for their

Commander-in-Chief; they pay many federal taxes yet have no voting

representation in Congress regarding how their tax dollars are spent; and they are

subject to the federal criminal code yet have no say in who decides who will serve

as federal judges or federal prosecutors in their communities.

       10.   Former state residents of Hawaii living in Guam, the U.S. Virgin

Islands, American Samoa, and Puerto Rico are disenfranchised and relegated to a

status as second-class citizens in ways they would not have been had they moved

to anywhere else on Earth. Indeed, even if they resided in Antarctica – or left

Earth entirely to work at the International Space Station – they would still be

permitted to vote for President and voting members of Congress in federal

elections. Moreover, Hawaii’s laws permit U.S. citizens who have never resided in

Hawaii to vote absentee under Hawaii UMOVA if a parent or guardian was last



                                           5
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 8 of 39            PageID #: 8




domiciled in the state of Hawaii, while denying absentee voting rights to former

residents of Hawaii who have relocated to the Territories of Guam, the U.S. Virgin

Islands, American Samoa, and Puerto Rico. See H.R.S. § 15D-2; H.A.R. § 3-174-

22.

      11.    Neither Congress nor Hawaii has offered any explanation or

justification for continuation of these arbitrary classifications.

      12.    Plaintiffs are individuals who are injured by virtue of the Defendants’

disparate treatment of former state residents residing in the Territories and

overseas, along with Equally American. The Individual Plaintiffs, who are former

Hawaii residents, are not permitted to vote for President or voting representation in

Congress by absentee ballot in Hawaii. Equally American counts these former

Hawaii residents among its members, and the inability of its members to vote for

President or voting representation in Congress by absentee ballot in Hawaii

diminishes their communities’ access to the political process.

      13.    Plaintiffs seek a declaratory judgment that UOCAVA and Hawaii

UMOVA as applied to them violate the Fifth Amendment and the Fourteenth

Amendment, respectively. Plaintiffs also seek an injunction directing Defendants

to accept Individual Plaintiffs’ applications to vote absentee in federal elections in

Hawaii.




                                            6
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 9 of 39         PageID #: 9




                                    PARTIES

      A.    Plaintiffs
      14.   a.     Plaintiff Randall Jay Reeves is a U.S. citizen born in Ohio in

1965. He and his family first moved to Guam in 1996 on assignment as an

employee of the Federal Aviation Administration (“FAA”). In 2002, he was

transferred by the FAA to Hawaii, where he was a resident until 2004, when he

was transferred once again by the FAA back to Guam. He is currently a resident of

Ordot, Guam. Defendants will not permit Mr. Reeves to vote for President or for

voting members of Congress by virtue of his residence in Guam. Under UOCAVA

and Hawaii UMOVA, Mr. Reeves would continue to be able to vote for President

and voting Members of the U.S. House and Senate by absentee ballot in Hawaii if

he were a resident of the NMI or a foreign country.

            b.     Mr. Reeves is a Veteran, serving in the U.S. Air Force from

1984 to 1988, when he was honorably discharged. From 1985 to 1988 he served

on the front lines of the Cold War at Sembach Air Base in Germany. After leaving

military service, Mr. Reeves remained in Germany as a civilian contractor for the

Department of Defense until 1992. Since 1992, Mr. Reeves has served his country

as a federal employee, working for the FAA in a number of capacities.

            c.     In 1988, Mr. Reeves voted for President by absentee ballot in

Rhode Island while still a resident of Germany. However, now as a resident of



                                         7
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 10 of 39             PageID #: 10




 Guam, he is unable to vote for President, either on Guam or by absentee ballot in

 Hawaii, his most recent former state of residence. Mr. Reeves participates in local

 Guam elections, and he would like to be able to vote for President and have voting

 congressional representation in Guam. But until this is possible, he desires to vote

 for President and voting Members of the U.S. House and Senate by absentee ballot

 in Hawaii. Mr. Reeves believes it is shameful that the United States continues to

 disenfranchise U.S. citizens based on where they happen to live.

              d.     As an employee of the FAA, Mr. Reeves works closely with

 colleagues in the Northern Mariana Islands. One of his FAA colleagues in the

 NMI is, like Mr. Reeves, a former resident of Hawaii who received an assignment

 to work in a U.S. Territory. Under UOCAVA and Hawaii UMOVA, his colleague

 remains able to vote for President by absentee ballot in Hawaii while a resident of

 the NMI, even as Mr. Reeves is disenfranchised based on his residency in Guam.

 Mr. Reeves does not understand how federal and state law allowed him to vote for

 President by absentee ballot when he was a resident of Germany and allow his

 colleague to vote for President by absentee ballot as a resident of the NMI, but do

 not allow Mr. Reeves to do so while he is a resident of Guam. Further, Mr. Reeves

 is upset that he is disenfranchised as a direct result of his federal service, having

 been transferred by the FAA from Hawaii, where he was eligible to vote for

 President, to Guam, where he is unable to vote for President.



                                            8
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 11 of 39         PageID #: 11




       15.   a.      Plaintiff Vicente Topasna Borja is a U.S. citizen born in Guam

 in 1950. He currently resides in Santa Rita, Guam. In 1990, Mr. Borja was a

 resident of Hawaii. Defendants will not permit Mr. Borja to vote for President or

 for voting members of Congress by virtue of his residence in Guam. Under

 UOCAVA and Hawaii UMOVA, Mr. Borja would continue to be able to vote for

 President and voting Members of the U.S. House and Senate by absentee ballot in

 Hawaii if he were a resident of the NMI or a foreign country.

             b.      Mr. Borja is a Vietnam-era Veteran who served 28 years in the

 U.S. Navy. In 1969, while studying at the University of Guam, it became clear to

 Mr. Borja that based on his low draft number, he was likely to be drafted to serve

 in the U.S. Armed Forces – despite not being able to vote for his Commander-in-

 Chief. Rather than wait to be drafted, Mr. Borja volunteered to serve in the U.S.

 Navy. Over the course of his military service, Mr. Borja served multiple tours at

 sea throughout the world, often being away from his family for periods of 6 to 9

 months at a time.

             c.      In 1990, while serving in Japan, Mr. Borja sought and received

 a humanitarian reassignment from Japan to Hawaii so that his wife could receive

 medical treatment not available in Japan for an aggressive form of cancer. He

 established residency in Hawaii for what was supposed to be a two-year tour.

 Unfortunately, his wife’s cancer treatment was not successful, and his family was



                                          9
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 12 of 39           PageID #: 12




 told that her cancer was terminal with no additional available medical treatment.

 His wife’s dying wish was that she could spend her remaining time in Guam with

 family and friends, so Mr. Borja sought and received another humanitarian

 reassignment from Hawaii to Guam. A week after they returned to Guam, his wife

 passed away. Mr. Borja’s military service continued in Guam, where he raised his

 two children with the support of his family. He received an honorable discharge in

 1997 after a decorated military service career.

              d.     As a resident of Guam, Mr. Borja is unable to vote for

 President, either on Guam or by absentee ballot in Hawaii, his former state of

 residence. Mr. Borja actively participates in local Guam elections; this year he cast

 his ballot on the first day of early voting. He would like to be able to vote for

 President and have voting congressional representation in Guam. But until this is

 possible, he desires to vote for President and voting Members of the U.S. House

 and Senate by absentee ballot in Hawaii. Mr. Borja believes that if one can be

 drafted to serve in the U.S. Armed Forces, as residents of Guam are, one should be

 able to vote for the Commander-in-Chief.

              e.     Like many on Guam, Mr. Borja’s naval career is one chapter of

 his family’s proud history of military and federal service. His father spent his

 career in the federal civil service working at the Naval Supply Depot in Guam.

 Two of his uncles served distinguished military careers. His son continues a



                                           10
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 13 of 39          PageID #: 13




 distinguished military service career as an officer, including multiple deployments

 in Iraq and Afghanistan and current service at the Pentagon. Mr. Borja believes

 that Guam’s high rate of military service demonstrates the importance of extending

 voting rights to the people of Guam, particularly for those who have served to

 defend democracy and the U.S. Constitution through military or federal service.

       16.   a.       Plaintiff Edmund Frederick Schroeder, Jr. is a U.S. citizen born

 in North Carolina in 1945. He currently resides in Mangilao, Guam. From 1976 to

 1984, Dr. Schroeder was a resident of Hawaii. Defendants will not permit Dr.

 Schroeder to vote for President or for voting members of Congress by virtue of his

 residence in Guam. Under UOCAVA and Hawaii UMOVA, Dr. Schroeder would

 continue to be able to vote for President and voting Members of the U.S. House

 and Senate by absentee ballot in Hawaii if he were a resident of the NMI or a

 foreign country.

             b.       Dr. Schroeder was drafted to serve in the U.S. Armed forces in

 1969 just as he was beginning medical school at Case Western Reserve University

 in Cleveland, Ohio. After completing medical school and residency, Dr. Schroeder

 was stationed in Hawaii in 1976, where he served at Schofield Barracks, providing

 primary care to military service members and their dependents. Dr. Schroeder was

 honorably discharged in 1979. He continued living and practicing medicine in

 Hawaii until 1984.



                                           11
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 14 of 39            PageID #: 14




              c.     In 1984, Dr. Schroeder and his family moved to Guam. He has

 now practiced family medicine in Guam for over 35 years, providing care to

 thousands of island residents, including many of the most vulnerable. Throughout

 his career, he has seen firsthand the impact that disparities in federal healthcare

 spending have had on the provision of medical care on Guam, including the

 negative impact it has had on the island’s response to COVID-19. For example, it

 took months after the onset of COVID-19 for Guam to have access to even a

 minimum supply of testing. And once tests were more widely available, capacity

 for analyzing the tests was limited, sometimes resulting in lengthy delays of up to

 10 days or more. More broadly, because of federal Medicaid caps, in many years

 Guam’s Medicaid program has run out of funding part-way through the year,

 forcing practitioners and individuals to ration much-needed medical care. Over Dr.

 Schroeder’s career, federal caps on Medicaid have limited his practice’s ability to

 take on additional Medicaid patients, and has at times limited care for those his

 practice is able to take on. As a physician who conducts disability exams for the

 Social Security Administration, he has helped patients in the NMI receive

 Supplemental Security Income (SSI), even as his patients on Guam who suffer

 similar disabilities are denied SSI benefits. Dr. Schroeder believes residents of

 Guam should enjoy the same federal healthcare benefits as the residents of the rest

 of the United States. He believes that if residents of Guam had expanded voting



                                           12
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 15 of 39          PageID #: 15




 rights and political representation in the federal government, they would be more

 likely to receive equitable treatment in federal healthcare programs. This is one of

 many reasons that Dr. Schroeder would like to be able to vote for President and

 voting representation in Congress.

              d.    As a resident of Guam, Dr. Schroeder is unable to vote for

 President, either on Guam or by absentee ballot in Hawaii, his former state of

 residence. Dr. Schroder has been an active voter throughout his life. He would

 like to be able to vote for President and have voting congressional representation in

 Guam. But until this is possible, he desires to vote for President and voting

 Members of the U.S. House and Senate by absentee ballot in Hawaii. Dr.

 Schroeder believes that all U.S. citizens should be able to vote for President and

 have voting representation in Congress, wherever they may live.

       17.    a.    Plaintiff Ravinder Singh Nagi is a U.S. citizen born in Guam in

 1976. He currently resides in St. Thomas, U.S. Virgin Islands. From 2002 to

 2005, Mr. Nagi was a resident of Hawaii. Defendants will not permit Mr. Nagi to

 vote for President or for voting members of Congress by virtue of his residence in

 the U.S. Virgin Islands. Under UOCAVA and Hawaii UMOVA, Mr. Nagi would

 continue to be able to vote for President and voting Members of the U.S. House

 and Senate by absentee ballot in Hawaii if he were a resident of the NMI or a

 foreign country.



                                          13
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 16 of 39           PageID #: 16




              b.    Mr. Nagi was born and raised in the U.S. Territory of Guam

 before he moved stateside to pursue his collegiate and legal education. After

 graduating from law school, he moved to Hawaii in 2002 to begin his legal career

 at the Hawaii Legal Aid Society. In 2005, Mr. Nagi moved to St. Thomas in the

 U.S. Virgin Islands to join his parents, who had moved from Guam to the U.S.

 Virgin Islands several years earlier. He now runs one of the top law firms in the

 U.S. Virgin Islands.

              c.    As a resident of the U.S. Virgin Islands, Mr. Nagi is unable to

 vote for President, either in the U.S. Virgin Islands or by absentee ballot in Hawaii,

 his former state of residence. Mr. Nagi has been an active voter throughout his

 life, including voting for President in Hawaii. He would like to be able to vote for

 President and have voting congressional representation in the U.S. Virgin Islands.

 But until this is possible, he desires to vote for President and voting Members of

 the U.S. House and Senate by absentee ballot in Hawaii.

              d.    In 2008, Mr. Nagi participated in supporting the primary

 campaign of then Senator Barack Obama. He attended a fundraiser in the U.S.

 Virgin Islands that Mr. Obama attended and was active in encouraging others in

 the U.S. Virgin Islands to vote for Mr. Obama in the primary election. Mr. Nagi

 found it eye-opening that he could vote for President during the primary process,

 and even make contributions to support a presidential candidate, but was



                                           14
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 17 of 39               PageID #: 17




 completely disenfranchised in the general election. Now that his two sons are

 getting closer to voting age, Mr. Nagi has taught them the importance of voting

 and political participation. One of the primary reasons he is fighting to expand

 voting rights in U.S. territories is so that no child in the Territories is subject to the

 kind of disenfranchisement he has experienced in both Guam and the U.S. Virgin

 Islands. Mr. Nagi is also confused as to why his right to vote for President as a

 U.S. citizen would be protected if he moved to a foreign country like the British

 Virgin Islands or a U.S. Territory like NMI, but was not protected in his move to

 the U.S. Virgin Islands. The disparate treatment is particularly vexing to Mr. Nagi

 because had he moved from Hawaii to Tortola in the British Virgin Islands, just a

 short distance away from his current residence, Mr. Nagi would have been able to

 vote for President under both UOCAVA and Hawaii UMOVA.

        18.    a.     Plaintiff Patricia Arroyo Rodriguez is a U.S. citizen born in

 Texas in 1959. She currently resides in Tumon, Guam. From 1978 to 1994, Ms.

 Rodriguez was a resident of Hawaii. Defendants will not permit Ms. Rodriguez to

 vote for President or for voting members of Congress by virtue of her residence in

 Guam. Under UOCAVA and Hawaii UMOVA, Ms. Rodriguez would continue to

 be able to vote for President and voting Members of the U.S. House and Senate by

 absentee ballot in Hawaii if she were a resident of the NMI or a foreign country.




                                             15
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 18 of 39            PageID #: 18




              b.     For the past several decades, Ms. Rodriguez has been a popular

 radio and talk show host for the Sorensen Media Group. As someone deeply

 engaged in covering and discussing the news of the day, she has seen first-hand the

 impact that the denial of voting rights has had on Guam, whether it is negotiating

 with federal officials during the military buildup, addressing disparities in federal

 healthcare programs, seeking increased reimbursement for costs associated with

 regional migration under the Compacts of Free Association, or engaging the

 federal government to support decolonization and CHamoru self-determination.

 Ms. Rodriguez believes that expanded voting rights in Guam could have a positive

 impact on a range of policy issues given that Guam’s greatest challenge in

 Washington, D.C., is often either a lack of knowledge or apathy on the part of

 federal officials whose decisions can have literal life-and-death consequences to

 island residents. She believes that increased democratic accountability could lead

 to a more responsive federal government when it comes to issues important to the

 people of Guam.

              c.     As a resident of Guam, Ms. Rodriguez is unable to vote for

 President, either on Guam or by absentee ballot in Hawaii, her former state of

 residence. Ms. Rodriguez has been an active voter throughout her life, both in

 Hawaii and on Guam. She would like to be able to vote for President and have

 voting congressional representation in Guam. But until this is possible, she desires



                                           16
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 19 of 39           PageID #: 19




 to vote for President and voting Members of the U.S. House and Senate by

 absentee ballot in Hawaii. Ms. Rodriguez believes that all U.S. citizens should be

 able to vote for President and have voting representation in Congress, wherever

 they may live.

       19.    a.    Plaintiff Laura Castillo Nagi is a U.S. citizen born in Illinois in

 1975. She currently resides in St. Thomas, U.S. Virgin Islands. From 2002 to

 2005, Ms. Nagi was a resident of Hawaii. Defendants will not permit Ms. Nagi to

 vote for President or for voting members of Congress by virtue of her residence in

 the U.S. Virgin Islands. Under UOCAVA and Hawaii UMOVA, Ms. Nagi would

 continue to be able to vote for President and voting Members of the U.S. House

 and Senate by absentee ballot in Hawaii if she were a resident of the NMI or a

 foreign country.

              b.    Ms. Nagi moved to Hawaii in 2002 to continue her legal career

 at the Legal Aid Society of Hawaii and then the Domestic Violence Clearinghouse

 (now known as the Domestic Violence Action Center). In 2005, Ms. Nagi moved

 to St. Thomas. She now has her own legal practice where she is active in family

 court, often serving as a court appointed guardian ad litem in abuse/neglect cases

 and representing minors in juvenile delinquency matters. In addition to her legal

 practice, she is active in the community, providing education and training on




                                          17
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 20 of 39           PageID #: 20




 mindfulness and emotional intelligence. She also serves as Co-Chair of the

 Attorney Well-Being Committee of the Virgin Islands Bar Association.

              c.    As a resident of the U.S. Virgin Islands, Ms. Nagi is unable to

 vote for President, either in the U.S. Virgin Islands or by absentee ballot in Hawaii,

 her former state of residence. Ms. Nagi voted for President when she was a

 resident of Hawaii. She would like to be able to vote for President and have voting

 congressional representation in the U.S. Virgin Islands. But until this is possible,

 she desires to vote for President and voting Members of the U.S. House and Senate

 by absentee ballot in Hawaii.

       20.    a.    Equally American Legal Defense and Education Fund is a

 nonpartisan civil rights organization founded in 2013 that advocates for equality

 and voting rights for the nearly 4 million citizens living in U.S. Territories – 98%

 of whom are racial or ethnic minorities. Its membership includes Individual

 Plaintiffs and other current residents of Guam, the U.S. Virgin Islands, Puerto

 Rico, American Samoa, and the Northern Mariana Islands who are former

 residents of Hawaii or other States. Equally American’s values are centered on the

 basic principle that all U.S. citizens should have equal rights and representation,

 wherever they live. Equally American follows in the footsteps of earlier civil

 rights movements to use the power of impact litigation and grass roots organizing

 to help drive change for U.S. citizens who are disenfranchised from the political



                                           18
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 21 of 39             PageID #: 21




 process. Both inside and outside the courtroom, Equally American works to raise

 the visibility of these disenfranchised Americans at a national level. Equally

 American does not take a position on the political status of U.S. Territories.

              b.     Equally American recognizes that the political empowerment of

 residents of Guam, the U.S. Virgin Islands, and other Territories is critical to

 addressing the interests and needs of these communities. It believes that

 continuing political disenfranchisement contributes to many of the hardships facing

 these marginalized communities, from disparities in federal healthcare benefits to

 threats posed by natural disasters or foreign adversaries. Equally American

 believes that expanding voting rights to residents of U.S. Territories who could

 vote for President if they lived in the NMI or a foreign country would provide new

 opportunities for national political engagement on issues that affect daily life in

 these neglected American communities. Expanding voting rights in this way will

 also create a much-needed political incentive for Congress and the President to

 take action to ensure full voting rights for all U.S. citizens who live in the

 Territories. Equally American’s advocacy will not rest until every U.S. citizen is

 able to vote for President and has voting representation in Congress, whether they

 are a resident of a State or Territory.




                                            19
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 22 of 39         PageID #: 22




       B.     Defendants

       21.    Defendant Scott Nago is being sued in his official capacity as Chief

 Election Officer of the Hawaii Office of Elections. By statute, the Chief Election

 Officer “shall be the state official responsible for implementing” Hawaii UMOVA

 “and the State’s responsibilities under” UOCAVA. H.R.S. § 15D-4.

       22.    Defendant United States of America enacted UOCAVA and exercises

 authority over the Territories where the Individual Plaintiffs reside.

       23.    Defendant Mark Esper is being sued in his official capacity as the

 Secretary of Defense. Under Executive Order Number 12,642, 53 Fed. Reg.

 21,975, at 21,975 (June 8, 1988), the Secretary of Defense is “designated as the

 ‘Presidential designee’” under UOCAVA, 52 U.S.C. § 20301(a).

       24.    Defendant Federal Voting Assistance Program (“FVAP”) is charged

 with the administration of federal responsibilities under UOCAVA pursuant to a

 delegation of authority by the Secretary of Defense. See Department of Defense

 Instruction 1000.04 (Sept. 13, 2012).

       25.    Defendant David Beirne is being sued in his official capacity as

 Director of FVAP. In that capacity, Director David Beirne is responsible for all

 aspects of FVAP and has the authority to administer that responsibility, including

 the establishment and maintenance of a voting assistance program “to assist all




                                           20
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 23 of 39            PageID #: 23




 eligible voters as covered by” UOCAVA. See Department of Defense Instruction

 1000.04, at Encl. 3.

       26.    Each of the above-named Defendants has been sued in its, his or her

 official capacity. At all relevant times, Defendants have acted under the color of

 statutes, ordinances, regulations, customs and usages of the State of Hawaii or the

 United States.

                           JURISDICTION AND VENUE

       27.    This action seeks declaratory relief under the Federal Declaratory

 Judgment Act of 1934, 28 U.S.C. §§ 2201-02.

       28.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331

 because Plaintiffs’ causes of action arise under the Due Process and Equal

 Protection Clauses of the U.S. Constitution and under federal statute, 42 U.S.C. §

 1983. The Court also has subject matter jurisdiction under 28 U.S.C. § 1343(a)(3),

 because this is an action to “redress the deprivation, under color of any State law,

 statute, ordinance, regulation, custom or usage, of any right, privilege or immunity

 secured by the Constitution of the United States or by any Act of Congress

 providing for equal rights of citizens or of all persons within the jurisdiction of the

 United States.”

       29.    Venue is proper in this district under 28 U.S.C. § 1391(b)(1) & (e)(1)

 because the United States, David Beirne, the Federal Voting Assistance Program,



                                           21
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 24 of 39             PageID #: 24




 and Mark Esper, are federal defendants, Defendant Scott Nago resides in this

 district, and a substantial part of the events and omissions giving rise to Plaintiffs’

 claims occurred in this district.

       30.     Plaintiffs have satisfied or will timely satisfy any requirements

 imposed on them by Federal Rule of Civil Procedure 5.1, which applies because

 this case challenges the constitutionality of federal and state statutes. No notice or

 certification to the Attorney General of the United States is required because the

 United States is a party. Fed. R. Civ. P. 5.1(a)(1)(A); 28 U.S.C. § 2403(a). Notice

 to the Attorney General of Hawaii likely is also not required because the Chief

 Elections Officer is an officer or employee of the State of Hawaii, but notice is

 nevertheless being made as soon after the filing of this complaint as possible out of

 an abundance of caution. Fed. R. Civ. P. 5.1(a)(1)(B); 28 U.S.C. § 2403(b).

                             FACTUAL ALLEGATIONS
       A.      History Of Overseas U.S. Territories

       31.     The United States has several Territories, including Puerto Rico,

 Guam, the U.S. Virgin Islands, American Samoa, and the NMI. These

 jurisdictions are home to nearly 4 million people, a population greater than almost

 half the States and larger than the five smallest States combined. According to the

 U.S. Census, more than 98% of the residents of these areas are racial or ethnic

 minorities.



                                            22
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 25 of 39             PageID #: 25




       32.    Puerto Rico and Guam became a part of the United States in 1898

 following the Spanish-American War. American Samoa became part of the United

 States after Deeds of Cession were signed in 1900 and 1904. The U.S. Virgin

 Islands was purchased by the United States from Denmark in 1917. The NMI

 became part of the United States in 1986.

       33.    Congress recognized people born in Puerto Rico were U.S. citizens in

 1917, in the U.S. Virgin Islands in 1927, in Guam in 1950, and in the NMI in 1986.

 People born in American Samoa owe permanent allegiance to the United States;

 however, the federal government labels them as nationals, but not citizens, of the

 United States.

       34.    Before it was admitted to the Union as a state in 1959, Hawaii was

 also subjected to a U.S. territorial status akin to that of the present-day Territories

 mentioned above. The United States declared Hawaii a Territory by way of a joint

 resolution of Congress in 1898. Two years later, Congress passed an Organic Act

 establishing Hawaii’s territorial government. Through this Organic Act, the

 Federal government maintained direct and absolute control over how Hawaii’s

 territorial government was organized and operated, thereby depriving Hawaii’s

 indigenous native Hawaiian inhabitants and non-native inhabitants any meaningful

 opportunities to vote and participate in government. The President, with the

 consent of the Senate, appointed the principal officers of the Territory – the



                                            23
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 26 of 39           PageID #: 26




 Governor and Secretary. The Governor appointed heads of the various territorial

 departments. All territorial court judges (supreme court, circuit court, federal

 district court) were appointed by the President. While the Organic Act set up a

 bicameral legislature with legislators that any citizen of Hawaii could vote for,

 Congress held the ultimate right to amend or invalidate any territorial law enacted

 by the Hawaii territorial legislature. Further, Hawaii’s Organic Act provided that

 residents of Hawaii would be represented in Congress only by a non-voting

 delegate. Notably, however, the Supreme Court made clear in a ruling in 1927,

 well before Hawaii became a State, that the same “fundamental rights of the

 individual” that are protected in the States under the auspices of the Fourteenth

 Amendment “are guaranteed by the Fifth Amendment against” the “federal

 government and agencies set up by Congress for the government of the territory.”

 Farrington v. Tokushige, 273 U.S. 284, 299 (1927) (extending the holdings of

 Meyer v. Nebraska, 262 U.S. 390 (1923) and related cases to the regulation of

 schools in Hawaii).

       35.    While each area has a unique history and people, the Territories are

 similarly situated with respect to their relationship to the federal government.

 While each has a local government, ultimate authority rests with Congress, which

 has broad power over the Territories under Article IV, Section 3 of the U.S.

 Constitution.



                                           24
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 27 of 39            PageID #: 27




       36.     The Territories have a proud tradition of military service, with their

 residents serving in every major American conflict since World War I. Territorial

 residents volunteer to serve in the U.S. Armed Forces at rates that are generally

 significantly higher than the 50 States. According to the 2010 Census, over

 100,000 veterans currently reside in the Territories. Casualty rates Iraq and

 Afghanistan for service members from Guam and the U.S. Virgin Islands have

 been more than three times the national average. Like other Americans, U.S.

 citizens who reside in the Territories are required to register for selective service

 when they turn eighteen. These Americans are subject to the military draft the

 same as other Americans, with more than 50,000 territorial residents having served

 in Vietnam.

       37.     Residents of the Territories also contribute a significant amount to the

 federal treasury through federal taxes. In 2018 alone, residents of the Territories

 paid more than $3.5 billion in federal taxes according to the 2018 Internal Revenue

 Service Data Book. Territorial residents pay most federal taxes, although only

 certain federal employees pay federal income taxes. Territorial residents also

 receive most federal benefits, although many major benefits like Medicaid have

 funding levels capped at levels well below what residents of the States receive.

       38.     Federal criminal laws fully apply in the Territories. In 2012, more

 than 2,100 individuals were prosecuted for federal crimes in the Territories, with



                                           25
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 28 of 39             PageID #: 28




 more than 1,500 receiving a criminal sentence according to the Bureau of Justice

 Statistics Federal Justice Statistics Program. Under federal criminal law, territorial

 residents may face life in prison or even the death penalty, even though none of the

 Territories provide for capital punishment, and several expressly prohibit it. More

 broadly, because of the disenfranchisement of territorial residents in all the

 affected Territories, there is no democratic accountability with respect to the

 federal laws they must follow, or with the federal prosecutors and federal judges

 who enforce the law, preside over trials, and determine sentencing.

       39.    While Congress has broad power over the Territories, each Territory’s

 sole federal representation is a non-voting Delegate in the U.S. House of

 Representatives, who shares many of the privileges of other Members, but who

 cannot vote on final passage of legislation. The Territories lack any form of

 representation, voting or not, in the U.S. Senate. In presidential elections,

 territorial residents fully participate in the party primaries, with Delegates

 attending the national party conventions. But when it comes to the General

 Election, the Territories are not included in the Electoral College, as are residents

 of the States (and the District of Columbia based on the Twenty-Third

 Amendment).

       40.    Voting in the Territories does not break down along any predictable

 party lines. For example, Guam currently has a Democratic Governor, but for the



                                            26
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 29 of 39           PageID #: 29




 preceding sixteen years Guam’s Governor was a Republican. Each Territory has

 elected both Democrats and Republicans to represent them in Congress. Perhaps

 most striking, Guam includes a straw poll for President on its General Election

 ballot, with Guam voters – who cast their votes a day ahead of the rest of the

 country – supporting the eventual winner in every presidential election between

 1984 and 2012.

       41.    Residents of U.S. Territories are able to vote for President should they

 become a resident of a State or the District of Columbia. Indeed, there is a

 territorial diaspora of more than 5 million Americans living in the States who have

 ties to the Territories, whether through family or having actually lived in a

 Territory. Included among those in the diaspora who will have a particularly

 influential political voice in 2020 are the more than 750,000 U.S. citizens of voting

 age with ties to the Territories, who live in Florida, 340,000 in Pennsylvania,

 75,000 in North Carolina, 70,000 in Georgia, 40,000 in Wisconsin, and 30,000 in

 Arizona and Michigan. Each year, tens of thousands of territorial residents move

 to the States. Thousands of residents of the States also move to the Territories,

 where they become disenfranchised, depending on which Territory they move to.




                                           27
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 30 of 39          PageID #: 30




       B.     History And Structure Of UOCAVA

       42.    Congress enacted UOCAVA in 1986 to “facilitate absentee voting by

 United States citizens, both military and civilian, who are overseas.” H.R. Rep.

 No. 99-765, at 5 (1986), reprinted in 1986 U.S.C.C.A.N. 2009, at 2009.

       43.    UOCAVA built on existing federal statutes, which Congress enacted

 to safeguard the fundamental nature of voting rights and to cure a potential

 violation of equal protection by remedying the selective distribution of the

 franchise to Americans who had left their State of residence and not adopted

 another state residence. See H.R. Rep. No. 94-649, pt. 1, at 2-3 (1975), reprinted

 in 1975 U.S.C.C.A.N. 2358, 2359-60.

       44.    Among other things, UOCAVA was enacted to supply alternative

 forms of voting to overseas citizens who seek to comply with state procedures but

 are unable to acquire or timely submit state absentee ballots. H.R. Rep. No. 99-

 765, at 5-6, 1986 U.S.C.C.A.N. at 2009-10.

       45.    Section 102 of UOCAVA (now codified as amended at 52 U.S.C. §

 20302) reaffirms the pre-existing requirement that States must “provide for

 absentee registration and absentee voting by absent uniformed services voters and

 overseas voters.” H.R. Rep. No. 99-765, at 20, 1986 U.S.C.C.A.N. at 2024; see

 also 52 U.S.C. § 20302(a)(1) (Each State shall “permit absent uniformed services

 voters and overseas voters to use absentee registration procedures and to vote by



                                          28
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 31 of 39           PageID #: 31




 absentee ballot in general, special, primary, and runoff elections for Federal

 office.”).

        46.   Section 107 of UOCAVA defines the “overseas voter[s]” covered by

 section 102. As amended, the provision defines “overseas voter” to include an

 absent uniformed services voter, “a person who resides outside the United States

 and is qualified to vote in the last place in which the person was domiciled before

 leaving the United States,” and “a person who resides outside the United States and

 (but for such residence) would be qualified to vote in the last place in which the

 person was domiciled before leaving the United States.” 52 U.S.C. § 20310(5)(B)-

 (C).

        47.   The same section also defines “State” as “a State of the United States,

 the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin

 Islands, and American Samoa.” Id. § 20310(6). Consistent with this definition, it

 also provides that the term “‘United States,’ where used in the territorial sense,

 means” the same grouping of States and Territories. Id. § 20310(8).

        48.   The NMI is excluded from both definitions, meaning it is not treated

 as a “State” or as part of the “United States” as used in UOCAVA. No explanation

 is given for this arrangement in the legislative history.

        49.   In short, the effect of UOCAVA’s statutory language is to protect the

 right to vote for President and voting representation in the U.S. House and Senate



                                           29
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 32 of 39            PageID #: 32




 for certain U.S. citizens who move outside the States, but not for others, drawing

 lines even between U.S. citizens based on the particular overseas Territory in

 which they reside – lines that do not have, and never have had, any coherent

 justification.

        C.        History And Structure Of The Hawaii Overseas Voting Statute

        50.       Hawaii has adopted its own provision, Hawaii UMOVA, protecting

 and regulating the voting rights of overseas citizens. Hawaii UMOVA provides

 that U.S. citizens “living outside the United States” can vote by absentee ballot as

 Hawaii residents in federal elections for President and the U.S. House and Senate.

 H.R.S. § 15D-1 to -18.

        51.       The Hawaiian statute defines the “United States,” when used in the

 territorial sense, as “the several states, the District of Columbia, Puerto Rico, the

 United States Virgin Islands, and any territory or insular possession subject to the

 jurisdiction of the United States.” Id. at § 15D-2. Thus, strictly read, Hawaii

 UMOVA does not grant enfranchisement to former state residents who move to

 any Territory. Nevertheless, through the enactment of regulatory rules by the

 Hawaii Office of Elections, Hawaii adheres to the requirement under UOCAVA

 that former Hawaii citizens now residing in the NMI may vote absentee in federal

 elections in Hawaii like “overseas” voters. See H.A.R. § 3-174-22.




                                             30
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 33 of 39              PageID #: 33




       52.    In certain respects, Hawaii law also grants broader rights than

 UOCAVA to certain non-territorial residents. Specifically, section 15D-2 of the

 Hawaii Revised Statutes explicitly grants the right to vote under Hawaii UMOVA

 to U.S. citizens who are born outside of and have never resided in the United States

 or registered to vote in any other State, if their parents or guardians last resided in

 Hawaii before moving overseas and, absent the residence requirements, would

 otherwise be eligible to vote. Id. This means that even United States citizens who

 have never lived in the United States are eligible to vote in Hawaiian federal

 elections, yet Hawaii state residents instantly lose their right to vote for President if

 they move to Guam, the U.S. Virgin Islands, American Samoa, or Puerto Rico.

       53.    Thus, under Hawaii law, former residents of Hawaii (and non-

 Hawaiian-born children of such former residents) living in a foreign country, or in

 the NMI – but not other U.S. Territories overseas – may vote in Hawaii by

 absentee ballot for President and voting representation in the U.S. House and

 Senate.

       D.     Equal Protection Principles

       54.    The Equal Protection Clause of the U.S. Constitution provides: “No

 state shall . . . deny to any person within its jurisdiction the equal protection of the

 laws.” U.S. Const. amend. XIV, § 1.




                                            31
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 34 of 39            PageID #: 34




       55.    Equal-protection requirements apply both to federal and state laws.

 See, e.g., United States v. Windsor, 570 U.S. 744, 774 (2013) (“The liberty

 protected by the Fifth Amendment’s Due Process Clause contains within it the

 prohibition against denying to any person the equal protection of the laws.”).

       56.    The Equal Protection Clause guarantees a citizen’s “right to

 participate in elections on an equal basis” when that right is threatened by “statutes

 that selectively distribute the franchise.” Dunn v. Blumstein, 405 U.S. 330, 336

 (1972). “[O]nce the franchise is granted to the electorate, lines may not be drawn

 which are inconsistent with” equal protection. Harper v. Va. State Bd. of

 Elections, 383 U.S. 663, 665 (1966). This constitutional principle is necessary to

 safeguard voters’ ability to protect their stake in the affairs of government “by

 exercising the equal right to vote.” Evans v. Cornman, 398 U.S. 419, 426 (1970).

       57.    The right to vote is “fundamental.” Yick Wo v. Hopkins, 118 U.S.

 356, 370 (1886). As a result, any statute that restricts the franchise is subject to

 strict scrutiny, and cannot be sustained unless “necessary to promote a compelling

 state interest.” Dunn, 405 U.S. at 330. Strict scrutiny applies to discriminatory

 expansion of the franchise, even if broader, or wholesale, limits would have been

 constitutionally permissible. See Kramer v. Union Free School Dist. No. 15, 395

 U.S. 621, 627 (1969); Idaho Coalition United for Bears v. Cenarrusa, 342 F.3d

 1073, 1077 n.7 (9th Cir. 2003).



                                            32
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 35 of 39             PageID #: 35




       58.    The Supreme Court has also recognized that heightened scrutiny

 should be applied to laws disproportionately affecting groups, such as the

 territorial residents seeking redress here, that have “historically been ‘relegated to

 such a position of political powerlessness as to command extraordinary protection

 from the majoritarian political process,’” Plyler v. Doe, 457 U.S. 202, 216 n.14

 (1982) (citation omitted).

       59.    Even absent strict or otherwise heightened scrutiny, discriminatory

 laws are unconstitutional under the Equal Protection Clause when the

 discriminations they enact are arbitrary – including where the passage of time has

 rendered justifications that seemed rational at the time the law was enacted

 arbitrary in the present day. United States v. Caroline Products Co., 304 U.S. 144,

 153 (1938) (explaining that where “the existence of a rational basis for legislation

 whose constitutionality is attacked” is at issue, “the constitutionality of a statute

 predicated upon the existence of a particular state of facts may be challenged by

 showing to the court that those facts have ceased to exist”).

       60.    Federal and Hawaii law grant voting rights for certain U.S. citizens

 who move overseas, while denying them to others who are similarly situated, even

 going so far as to draw lines based on the particular Territory in which a person

 resides. Neither Congress nor Hawaii has offered any justification for this




                                            33
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 36 of 39               PageID #: 36




 arbitrary classification. Indeed, there is no proffered explanation that satisfies any

 potentially applicable standard of review.

                                  CLAIM FOR RELIEF
   UOCAVA And The Hawaii Statute Violate The Equal-Protection And Due
   Process Guarantees Under The Fifth And Fourteenth Amendments And 42
                                U.S.C. § 1983
        By Treating Differently Former State Residents Depending On
                 Where They Now Reside Outside The States

        Plaintiffs incorporate by reference paragraphs 1 through 60 as if set forth

 here in full.

        61.      By treating similarly situated former state residents differently based

 on where they reside overseas, UOCAVA and Hawaii UMOVA violate the equal-

 protection and due process guarantees of the Fifth and Fourteenth Amendments

 and 42 U.S.C § 1983. The two acts protect the voting rights of certain U.S.

 citizens who live outside the States in certain overseas Territories or foreign

 countries, while denying those rights to similarly situated U.S. citizens who live in

 other overseas Territories.

        62.      No legislature has articulated a legitimate justification for this

 arbitrary and discriminatory treatment of overseas citizens. There is no present-

 day justification for the discriminatory treatment, rendering the laws

 unconstitutional even pursuant to rational-basis review, much less the

 constitutionally required heightened scrutiny.



                                              34
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 37 of 39          PageID #: 37




       63.    By reason of the foregoing, Defendants, acting under color of federal

 and state law, have deprived and will continue to deprive Plaintiffs of equal

 protection under the law secured to them by the Fourteenth Amendment and the

 Fifth Amendment, and protected against state interference specifically by 42

 U.S.C. § 1983.

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //



                                          35
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 38 of 39             PageID #: 38




                                PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs request of this Court the following equitable

 relief:

                    a. An order declaring that 52 U.S.C. § 20310, H.R.S. § 15D-1 to -

                       18 and H.A.R. § 3-174-22 violate the Fifth Amendment, the

                       Fourteenth Amendment, and 42 U.S.C § 1983 by defining

                       “United States” and “territorial limits of the United States” in a

                       manner that discriminates among former Hawaiian residents

                       who are disenfranchised from voting for President or voting

                       representation in Congress because they live overseas outside

                       the States;

                    b. A preliminary and permanent order enjoining Defendants, their

                       respective agents, servants, employees, attorneys, successors,

                       and all persons acting in concert with each or any of them, to

                       accept applications to vote absentee in future federal elections

                       in Hawaii from Individual Plaintiffs, based on the conclusion

                       that, in light of the fundamental nature of voting rights and the

                       clear intent of Congress to expand the voting rights of former

                       state residents as broadly as possible under UOCAVA, the most

                       equitable remedy is to eliminate the discrimination among



                                             36
Case 1:20-cv-00433-JAO-RT Document 1 Filed 10/08/20 Page 39 of 39         PageID #: 39




                   former state citizens who are disenfranchised from voting for

                   President or voting representation in Congress because they live

                   overseas outside the States expanding voting rights to all such

                   former state citizens, including those living in each Territory.

                c. Attorneys’ fees and costs to which Plaintiffs might be entitled

                   by law; and

                d. Such other and further relief as this Court may deem just and

                   appropriate.

       DATED: Honolulu, Hawaii, October 8, 2020

                                              Respectfully submitted,

                                              /s/Anthony “T.J.” Quan
                                              ______________________________
                                              ANTHONY “T.J.” QUAN
                                              GEOFFREY M. WYATT
                                              (Pro Hac Vice forthcoming)
                                              NICOLE M. CLEMINSHAW
                                              (Pro Hac Vice forthcoming)
                                              ANDREW C. HANSON
                                              (Pro Hac Vice forthcoming)
                                              ZACHARY W. MARTIN
                                              (Pro Hac Vice forthcoming)
                                              VANESSA WILLIAMS
                                               (Pro Hac Vice forthcoming)
                                              PAMELA COLON
                                               (Pro Hac Vice forthcoming)

                                              Attorneys for Plaintiffs




                                         37
